Webb, Judge.
Xerox Corporation brought suit against Image Seven alleging a balance due of $710.65 on an equipment rental contract. Image Seven denied the indebtedness as alleged, asserting in its answer and counterclaim that it was obligated to pay only 7 cents per copy for copies made while using the machine on a trial basis, and that Xerox’ attempt to collect a larger sum damaged its credit rating.
Xerox moved for summary judgment, attaching the affidavit of its "Region Collector” who stated that "The present balance due and owing under said agreement is $710.65...” Image Seven failed to respond and support the allegations of its pleadings as to the amount it claimed it owed, and consequently summary judgment was properly rendered against it.

Judgment affirmed.


Quillian, P. J., and McMurray, J., concur.